ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
We have again examined the record in the light of appellant’s motion for rehearing. The witness who bought the stolen hogs positively identified appellant as one of the three boys who sold them. The State’s evidence leaves no doubt as to appellant’s guilt and the verdict reflects that the jury accepted the State’s evidence as true.
The matters urged in the motion are only repetition of the same questions which were considered on original submission. They appear to have been correctly disposed of in our original opinion.
The motion for rehearing is overruled.